DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 17/260493 filed on 8/9/2022.  Claims 1, 3, 5-6, 8, 10-11, 13, and 15-18 are pending for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §101 Rejections
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. Applicant has argued that the claims are directed to patent-eligible subject matter, particularly because the claims do not recite a judicial exception and even if they do, the claims are integrated into a practical application. Examiner respectfully disagrees.
The claimed invention currently recites an electronic device for a vehicle that includes the physical additional elements of a power supply, an interface, a communication device, and a processor. Collectively the additional elements are merely utilized as tools to apply an abstract idea of a method of organizing human activity for routing a vehicle. Methods for routing a vehicle through traffic and/or events on the roadway using known information are certain methods of organizing human activity as it relates to the direction of drivers/vehicles on a roadway. For example, a central taxi dispatching service is a known human activity that routes drivers in a fleet around a city to avoid known accidents, traffic congestion, or events, similar to how the claimed invention of routing a vehicle based on events on a roadway is a certain method of organizing human activity. 
Even if the claimed invention cannot be considered a method of organizing human activity, it would certainly be considered a judicial exception of a mental process, as each of the abstract idea steps can be performed in the mental realm or by using pen and paper. 
Furthermore, the claims do not integrate the abstract idea into a practical application. The claimed invention merely requires data gathering (e.g. HD map data of a specified region and event occurrence information) and data analysis (e.g., generate electronic horizon data, and changing of the electronic horizon data based on the event occurrence information). In other words, the invention generates a main path trajectory for the vehicle and a sub path for the vehicle, and in the scenario in which an event occurs, changing a path. This is similar to a human recognizing generic traffic events and adjusting their driving path, trajectory, or route to account for the event, however, in the claimed invention there only needs to be data manipulation regarding the path with no actual practical application of the data gathering and analysis. If, for example, there was any recitation in the claims regarding control or actuation of a vehicle based on the data analysis in the abstract idea, then it could be considered to be integrated into a practical application. The claims do not have such an integration and for at least the reasons above the claims remain rejected under §101.

35 U.S.C. §103 Rejections
Applicant’s amendments and accompanying arguments, filed 8/9/22, with respect to the prior art rejections have been fully considered and are persuasive.  The §103 rejections of claims 1, 3, 5-6, 8, 10-11, 13, and 15 have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3, 5-6, 8, 10-11, 13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim set are directed to a device, method, and system of displaying environment information to a subject vehicle user in accordance with communication with a remote server. Therefore, the claim set is within at least on of the four statutory categories.
	Independent claims 1, 6, and 11 recite subject matter that are directed towards organizing human activity. Independent claims 1, 6, and 11 include limitations that recite an abstract idea of displaying and communicating data, an interface configured to receive high-definition (HD) map data, generate electronic horizon data, change the electronic horizon data.
	The examiner submits that the forgoing bolded limitations constitute “organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, receiving map data, generating electronic 
horizon data, and changing the electronic horizon data. In context of this claim encompasses a driver looking and colleting environment data to judge a navigation path through a specified environment.
	Claims 3, 5, 8, 10, 13, and 15-18 recite a device, method and system for generating and displaying further HD map data to include detour information and effectively display the information to the driver of the subject vehicle. These claims when given broadest reasonable interpretation are merely directed towards a organizing human activity through data gathering and displaying, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668